Citation Nr: 0831459	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a cerebrovascular accident (i.e. stroke), to 
include numbness of the right hand, foot, side of the face, 
and slurred speech.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose & Jan 
Dils, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had unverified active duty service from March 
1961 to August 1967 and verified active duty service from 
August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In February 2004, the RO denied compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a stroke, to 
include numbness of the right hand, foot, side of the face, 
and slurred speech.  

In October 2005, the veteran and a friend presented personal 
testimony at a Board Video-conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

In June 2006, the Board remanded the case to the Appeals 
Management Center (AMC) for development including a medical 
opinion.  The requested development was accomplished and the 
case was returned to the Board.  The Board now proceeds with 
it review of the appeal.  


FINDING OF FACT

The veteran sustained a cerebrovascular accident (i.e. 
stroke), with residuals including weakness in the right upper 
and lower extremities, as the unforeseen result of VA carpal 
tunnel surgery in April 2003.  




CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a cerebrovascular accident (i.e. stroke), to 
include weakness in the right upper and lower extremities, 
have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Claim

The veteran contends that he should be compensated under the 
provisions of 38 U.S.C.A. § 1151 because he had a 
cerebrovascular accident (i.e. CVA or stroke) following 
surgery by VA for a carpal tunnel syndrome (CTS) and that he 
now has residuals of the CVA including numbness of the right 
hand, foot, side of the face, and slurred speech.  The VA 
operative report shows that the surgery in question was 
performed at a VA medical center on April 16, 2003.  

The Legal Basis for the Claim

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40- 97.  

Current Disability

The first requirement for compensation is that there be 
additional disability as the result of VA treatment.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately.  38 C.F.R. § 
3.361(b).  

At his October 2005 Board hearing, the veteran reported 
having numbness in his right hand and leg, and the right side 
of his face.  The veteran is competent to report what he 
experiences, but the assignment of benefits requires a 
diagnosis from a trained medical professional.  38 C.F.R. 
§ 3.159.  So, with that requirement in mind, the Board has 
reviewed the record.  

A February 2002 VA examination disclosed arthritic changes 
with pain and limitations of motion in the right thumb and 
wrist.  VA orthopedic consultation on April 15, 2003, the day 
before the surgery, resulted in a pre-operative diagnosis of 
right carpal tunnel syndrome, and arthritis of the 
carpometacarpal, and metacarpophalageal joints of the 
dominant right thumb.  

The VA clinical notes, witness statements and sworn testimony 
are to the effect that the carpal tunnel surgery was 
performed at the VA medical center (VAMC) on the morning of 
April 16, 2003 and the veteran was in good condition when he 
left the VAMC late that morning.  During the afternoon, he 
became symptomatic and was taken to a private hospital.  He 
was hospitalized for several days.  During that time, 
computerized tomography (CT) disclosed a left temporal non-
hemorrhagic infarct.  Discharge diagnoses included left 
temporal lobe cerebrovascular accident and status post right 
hand carpal tunnel syndrome surgery.  It was commented that 
the veteran came in with right sided weakness and aphasia.  
He quickly recovered from his symptoms and his aphasia 
gradually disappeared within 24 hours, as well as the right 
sided weakness, except for residual tingling in the tips of 
the fingers of the right hand.  

A VA clinical note, dated April 23, 2003, shows that the 
veteran was seen by his surgeon.  The veteran apparently 
developed a mini-stroke on the right side on the day of the 
surgery and was seen at a private hospital.  He was still 
having some numbness in the right hand.  He had apparently 
recovered in some of his other symptomatology of the stroke.  
The impression was postoperative carpal tunnel syndrome, 
right wrist, synovitis flexor tendon; and recent stroke, 
etiology undetermined.  The doctor did not believe that it 
was related to the carpal tunnel syndrome.  However, 
investigative studies, including vascular studies were 
recommended.  

In late April 2003, a VA examiner expressed the opinion that 
the examination needed to be postponed to adequately assess 
the residuals of the veteran's right hand disability.   

The veteran was seen by private physician R. H., M.D., in May 
2003.  The doctor reported that the veteran had been 
hospitalized with right-sided weakness, hemiparesis, loss of 
consciousness, and aphasia.  CT scan was initially negative, 
but on follow-up, showed a left temporal lobe CVA.  He 
regained all functions of his right side, as well as the 
aphasia, and had no residual effects except numbness and 
tingling in the tips of the fingers of the right hand.  That 
was thought to be related to the carpal tunnel surgery rather 
than the CVA.  Neurological examination showed the veteran 
was alert, awake and oriented.  Motor strength was 41/2/5 in 
the right hand and 5/5 in the left hand.  Lower extremity 
strength was 5/5 on the left and right.  No sensory deficits 
were appreciated.  Cranial nerves were grossly intact.  The 
impression was status post left temporal cerebrovascular 
accident with no to minimal residual effect and right hand 
finger tips of the first, second, and third digits tingling, 
which could be secondary to post surgical effect of the right 
wrist carpal tunnel surgery, as it corresponded to the median 
nerve distribution.  

The veteran was referred for a neurology consultation by 
private physician A. M., M.D., the following day in May 2003.  
The doctor reported that the veteran had been hospitalized 
with tingling, paresthesia, and weakness of the right upper 
and lower extremities, speech problems and brief loss of 
consciousness.  All of his symptoms completely resolved 
within one day and he currently denied any symptoms other 
than paresthesia in the right lateral fingers, which existed 
before the carpal tunnel surgery.  Physical examination 
showed normal cranial nerve responses.  The extremities had a 
normal gait.  The veteran still wore a CTS brace on his right 
upper extremity and had diminished responses to light touch 
and pin prick at the right thumb.  All others were normal.  
Motor strength was intact.  Deep tendon reflexes were 1+ and 
symmetric.  Both plantars were down-going.  The impression 
included the opinion that the veteran did not have any 
residual deficit from the stroke.  

Later in May 2003, the veteran was seen at a private heart 
clinic for evaluation by T. A. B., M.D.  The problem list 
included status post CVA with right sided weakness.  It was 
noted that the right sided weakness had improved steadily 
after leaving the hospital.  His gait was steady and his 
speech was normal.  Cranial nerves were normal.  Neurologic 
examination disclosed minimal weakness in the right leg.  
Evaluation of the right hand was difficult because of carpal 
tunnel syndrome.  

A VA therapy consultation, dated in August 2003, shows the 
veteran complained of numbness and weakness on his right 
side; specifically, numbness in his right ear and face, and 
right upper and lower extremities.  He reportedly drooled 
some and had occasional speech disturbances.  He continued to 
drive, but used his left foot.  He reported difficulty using 
his right hand, dragging his right foot, and stumbling.  He 
also reported intermittent pain in his right face and lower 
extremity.  Examination showed an active range of motion in 
both upper and lower extremities.  The left side was 
characterized as being within normal limits, while the right 
side was characterized as being within functional limits.  
Left extremity strength was normal compared to the right side 
where strength in the upper and lower extremities ranged from 
fair to good minus.  Subsequent VA clinical notes of October 
and December 2003 reflect complaints of right upper and lower 
extremity deficits.  

Pursuant to the remand of the Board, the veteran was examined 
in November 2006.  The claims file was reviewed and the 
veteran provided a history.  The veteran reported that he 
still had a functional loss in the right arm and right leg, 
as well as occasional headaches and dizziness.  Examination 
showed all facial nerves were intact and speech was normal.  
The right upper extremity was weaker than the left lower 
extremity.  The veteran was right handed, by history, but his 
right grip was weaker than the left grip.  Pulses, reflexes, 
hair growth, and warmth were normal in both upper 
extremities.  There was decreased pain and response to light 
touch of his face, right fingers, right great, second, and 
middle toes.  He removed the brace he had been wearing on his 
right wrist.  This disclosed the scar from the carpal tunnel 
surgery.  The scar was described and finger and wrist motions 
reported.  Wrist motions were noted to be painful.  The 
veteran was also wearing a foot-drop brace, which he removed 
for examination.  His gait showed a limp on the right leg.  
He used a cane in the right hand.  However, after removing 
the foot brace, he showed no evidence of foot drop.  The 
right ankle had some swelling but no deformity.  It was 
tender medially and laterally.  There was no crepitus or 
laxity.  Right ankle motion was measured and noted to produce 
pain.  The feet were normal except for a hammer-toe 
deformity.  X-rays of the right wrist revealed minimal 
degenerative changes of the first carpometacarpal joint.  The 
diagnosis was status postoperative carpal tunnel surgery, 
right wrist; and status post stroke with weakness noted in 
the right upper and lower extremities.  

While the private medical reports shortly after the stroke 
indicated that there were no residuals, the VA clinical 
findings months later and the recent examination provide a 
better perspective on the condition after it stabilized.  
These notes and reports are consistent in showing the veteran 
has some residual weakness in his upper and lower 
extremities.  Thus, the preponderance of evidence on this 
point establishes that there is a current disability 
involving weakness in the right upper and lower extremities.  

Relation to VA Treatment

To establish causation, the evidence must show that the VA 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

The veteran has testified of his belief that the VA surgery 
caused his stroke later that day.  Whether one medical 
condition caused another is a medical question that requires 
evidence from a medical professional with the training and 
experience to provide such evidence.  As a lay witness, the 
veteran can recount what he experienced but he does not have 
the expertise to relate his CVA to his surgery.  38 C.F.R. 
§ 3.159(a).  

In this case, there are only two competent opinions that 
address the relationship question.  The records from the 
private physicians do not indicate that the VA surgery caused 
the stroke.  When the veteran was seen by the surgeon, 
approximately a week and a half after the surgery, that 
physician expressed the opinion that the etiology of the 
recent stroke was undetermined.  He went on to say that he 
did not believe it was related to the carpal tunnel syndrome.  
He did not express an opinion as to the relationship between 
the stroke and the surgery itself, so this is not a clear 
opinion against the claim.  

The November 2006 VA examination provided a clearer opinion.  
The doctor wrote that the cerebrovascular accident apparently 
did occur immediately following the surgery and it must be 
assumed that the surgery had something to do with the 
cerebrovascular accident.  Since this is the only clear 
competent medical opinion on this point, the Board finds that 
the cerebrovascular accident and it residual disability are 
due to the VA carpal tunnel surgery.  



Fault on the Part of VA

The third requirement has two alternatives.  The first is to 
establish fault on the part of VA.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the veteran's 
informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32.  Minor deviations from the requirements 
of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).  In this case, the records 
show that the veteran's consent was obtained after the 
procedure and its foreseeable risks had been explained to 
him.  

At his October 2005 Board hearing, the veteran expressed the 
opinion that VA released him from the hospital too soon after 
his surgery.  As a lay witness, the veteran is not competent 
to provide evidence as to the standard of care and whether 
that standard was met.  Those are medical questions requiring 
evidence from trained medical professionals.  38 C.F.R. 
§ 3.159.  The need for such an opinion is one reason for the 
Board's previous remand.  

In this case, there is nothing in the VA or private records 
to indicate fault on the part of VA treatment.  In November 
2006, pursuant to the Board's remand, the examining physician 
reviewed the record and expressed the opinion that the 
cerebrovascular accident did not involve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing care.  
Since this is the only competent medical opinion on the issue 
of fault, the preponderance of evidence on this point does 
not support the claim.  



An Event Which Was Not Reasonably Foreseeable

The law and regulation provide an alternative to a finding of 
fault on the part of VA.  Benefits under Section 1151 can be 
awarded where the proximate cause of disability or death was 
an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(B).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).  

Here, there is no competent medical opinion to the effect 
that the cerebrovascular accident was a reasonably 
foreseeable result of carpal tunnel surgery.  There are some 
records which note that the veteran had some risk factors for 
a stoke, but having risk factors is far different from it 
being reasonably foreseeable that the right wrist surgery 
would cause a stroke.  The November 2006 VA examination 
provided a succinct opinion on this point.  The examiner 
wrote that having done general surgery for 25 years, an event 
of this kind was not reasonably foreseeable.  

Conclusion

The VA examination on remand resulted in a medical opinion to 
the effect that the veteran currently has right upper and 
lower extremity weakness, that it is due to the VA right 
carpal tunnel surgery, and that such an event was not 
reasonably 


	(CONTINUED ON NEXT PAGE)



foreseeable.  There are no medical opinions clearly to the 
contrary, so the opinion supporting the claim forms a 
preponderance of evidence.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a cerebrovascular accident (i.e. stroke), to include weakness 
in the right upper and lower extremities, is granted.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


